Citation Nr: 0937932	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder, and if so, entitlement to service 
connection for the same.

2.  Entitlement to service connection for a bladder 
condition, to include urinary hesitancy or hyperactive 
bladder. 

3.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1980 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Columbia, South Carolina 
in July 2009 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The issues of service connection for conditions of the left 
ankle and bladder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection of a left ankle condition was by 
rating decision in August 1997, which was based upon a lack 
of objective evidence of an in-service injury, and evidence 
to show a relationship between a current ankle disability and 
military service.  

2.  Evidence presented since the August 1997 denial has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.

3.  A currently diagnosed left knee disability is not 
demonstrated by the record.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1997). 

2.  The evidence added to the record since August 1997 is new 
and material; the claim for service connection for a left 
ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  A left knee disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2008).  With respect to the new and material evidence 
portion of this decision, the Veteran may not have received 
proper notice.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, as will be discussed fully below, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the claim.  Therefore,  a full discussion of 
whether VA met these duties is not needed, as no prejudice 
can flow to the Veteran from any error with regard to the 
submission of new and material evidence.  

With respect to the issue of service connection for a left 
knee disability, in correspondence dated in April 2007 the 
AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim, to include information 
and evidence that VA would seek to provide and information 
and evidence that the Veteran was expected to provide.  This 
notice also provided notice of the process by which initial 
disability ratings and effective dates are established.  This 
pre-adjudicatory notice fully complies with the applicable 
regulations and case law.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the duty to assist the Veteran in obtaining 
evidence pertinent to his claim, VA has requested the 
Veteran's service treatment records on multiple occasions.  
However, with the exception of an immunization chronology, 
examination and treatment records from the Veteran's active 
duty period of service have not been located to date.  Nor 
has the Veteran been afforded a VA examination in conjunction 
with his claim for service connection for a left knee 
disability.  However, recent VA and private treatment 
records, to include all such available records identified by 
the Veteran, have been obtained and associated with the 
claims file.  

The Board acknowledges that two other issues of service 
connection in the instant appeal are being remanded for 
further evidentiary development, in part to obtain a 
determination regarding the availability of the service 
treatment records in question.  However, in regard to the 
left knee specifically, even if the Board assumes an in-
service knee injury occurred, there is no credible evidence 
of a currently diagnosed knee disability for which service 
connection can be granted.  Specifically, an April 2007 VA x-
ray report shows no abnormality of the left knee, despite the 
Veteran's assertion that he had previously been diagnosed 
with osteoarthritis.  See VA intake notation, April 2007.  
Furthermore, since April 2007, the medical evidence shows no 
current diagnosis or treatment of any left knee disorder.  In 
the absence of proof of a present disability there can be no 
valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Thus, with regard to the claim for service connection of a 
left knee disability, the circumstances of this case are such 
that additional efforts to assist the Veteran in obtaining 
service treatment records would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  

In the same regard, a VA examination is not required where 
the competent medical evidence of record does not establish a 
current knee disability, and instead provides objective 
evidence of a normal left knee.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, 
the Board finds that in the absence of a current knee 
disability, a remand for further development would 
unnecessarily impose additional burdens on VA with no benefit 
flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (finding this type of remand is to be avoided).  
Therefore, no further notification or assistance is required 
with respect to the determinations reached below.  

New and Material Evidence

The Veteran's claim for service connection for a left ankle 
disability was originally denied by an August 1997 rating 
decision on the basis that service treatment records did not 
contain objective evidence of an in-service left ankle injury 
and there was no affirmative medical relationship between any 
current ankle injury and the Veteran's military service.  The 
Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (1997). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Here, evidence submitted since the August 1997 denial 
includes VA and private treatment records and personal 
statements made by the Veteran, to include personal testimony 
before the undersigned in a July 2009 hearing.  With the 
exception of a July 1997 x-ray report, this evidence is new 
in that it has not previously been considered by agency 
decision makers.  Also, the July 2009 hearing testimony, in 
particular, is material as it relates to an unestablished 
fact necessary to substantiate the claim.  The Veteran's lay 
testimony competently establishes an in-service ankle injury.  
Presuming the credibility of this evidence for the limited 
purpose of determining its materiality, the Veteran's 
testimony raises a reasonable possibility of substantiating 
the claim.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).

Therefore, new and material evidence having been submitted, 
the claim is reopened.  As further evidentiary development is 
required before the underlying issue of service connection 
for a left ankle disability is ready for adjudication, the 
Board will not address the merits of the claim at this time.  



Service Connection

The Veteran seeks service connection for a left knee 
disability, which he contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the present case, the first element required to establish 
service connection is not met.  The credible evidence of 
record fails to establish the existence of a current left 
knee disability.  During sworn hearing testimony provided in 
July 2009, the Veteran stated that he had been diagnosed with 
arthritis of the left knee, but this is not supported by the 
medical evidence of record.  The Board acknowledges that in 
an April 2007 intake notation by the Veteran's primary care 
doctor, the VA physician transcribes the Veteran's report 
that he "was told that he had arthritis on his knee."  The 
physician proceeded with a physical examination of the 
Veteran, but noted no musculoskeletal or joint abnormality.  
Then, apparently based upon the Veteran's report alone, in 
the assessment portion of the notation the physician lists 
"[p] osteoarthritis-left knee-will order x ray."  VA 
treatment notation, April 18, 2007. 

The meaning of the physician's use of "[p]" is unclear as 
this abbreviation is not listed in a general reference book 
regarding medical abbreviations.  See Neil M. Davis, Medical 
Abbreviations: 28,000 Conveniences at the Expense of 
Communication & Safety (13th ed. 2005).  However, in context, 
it appears that this abbreviation may be interpreted as a 
qualification or limitation of the listed diagnosis, perhaps 
to be read as "probable" or "possible" osteoarthritis.  
Nonetheless, a VA radiology report requested by this 
physician shows that an x-ray performed on the same date as 
the date of the treatment note in question shows an 
essentially negative study with joint spaces maintained, no 
bony abnormality, and no effusion.  As such, the objective 
medical evidence contradicts any assertion of left knee 
osteoarthritis.  

Furthermore, subsequent treatment records show no diagnosis 
of, nor treatment for, arthritis of the left knee or any 
other left knee disorder.  Without current signs or symptoms 
of injury or disease, there is no disability for which 
service connection can be granted.  The Court has 
specifically disallowed service connection where there is no 
present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the absence of a current clinical 
diagnosis, service connection for a left knee disorder must, 
therefore, be denied.


ORDER

The claim of entitlement to service connection for a left 
ankle disability is reopened, and to this extent only, the 
appeal is granted.

Service connection for a left knee disorder is denied. 


REMAND

Additional evidentiary development is required before the 
issues of entitlement to service connection for disorders of 
the left ankle and bladder are ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2008).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Specifically, complete service treatment records from the 
Veteran's active duty period of service have not been 
associated with the claims file.  The Board notes that the RO 
requested copies of the Veteran's induction and discharge 
physical examinations in June 1997.  An August 1997 response 
by the National Personnel Records Center (NPRC) indicates 
that the available requested records had been forwarded.  The 
August 1997 rating decision then references "medical records 
from active duty."  However, the associated service 
department records envelope presently reviewed by the Board 
only contains records from the Veteran's subsequent period of 
service as a reservist.  Thus, it is unclear whether VA has 
ever been in possession of the Veteran's active duty service 
treatment records.  

A subsequent request for complete in-service medical and 
dental records was performed in November 2007.  The December 
2007 reply indicates that the only available medical record 
on file at NPRC was a copy of the Veteran's immunization 
record from the active duty period of service.  That document 
is now associated with the claims file as the only medical 
record from the initial service period.  Nonetheless, the RO 
has not rendered a formal finding of unavailability of the 
active duty service treatment records.  

Also, it does not appear that the Veteran has been apprised 
of the alternate sources of evidence that may be applicable 
when service treatment records are unavailable.  Where a 
veteran's service treatment records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist in the development of a case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The heightened duty to assist the 
Veteran in developing facts pertinent to his claim includes 
the obligation to search for alternative medical records.  
Moore v. Derwinski, 1 Vet. App. 401 (1991).  If it is 
determined that the service treatment records from the 
Veteran's active duty period of service have been lost, 
misplaced, or are otherwise unavailable, the RO must notify 
the Veteran and seek any identified and available alternative 
records.  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service treatment 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
private hospitals, clinics, or physician's offices where a 
veteran may have sought treatment, especially soon after 
service discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21-1MR, III.iii.2.E.27 (December 
13, 2005).  In this case, it appears that VA has yet to fully 
advise the appellant regarding the submission of alternative 
forms of evidence to support his claim.  The appellant should 
be afforded the opportunity to provide such documentation.

Finally, with respect to the issue of service connection for 
a left ankle disability, the Board finds the Veteran's lay 
testimony to be both competent and credible evidence of an 
in-service ankle injury.  Evidence in the form of lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994).  Here the Veteran describes twisting 
his ankle while playing basketball, and later falling off a 
cable car during a field exercise.  Board hearing transcript, 
July 2009.  The medical evidence also establishes that there 
is some current left ankle pathology.  A July 1997 VA x-ray 
showed some irregularities that were noted to possibly 
represent a "slight old trauma."  A May 2008 notation from 
the Veteran's primary care physician also notes chronic left 
ankle pain.  The Veteran asserts that he has experienced left 
ankle pain continuously since service.  See Board hearing 
testimony, July 2009.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); see also McLendon, supra.  
Therefore, the Veteran must be afforded a VA examination in 
conjunction with his claim of entitlement to service 
connection for a left ankle disorder.  

In this regard, the examiner must consider the Veteran's 
statements regarding the in-service injuries, to include a 
basketball injury and an incident in which his ankle was 
caught and he fell from a cable car during a field exercise; 
the Veteran's statements of symptoms in service; and the 
Veteran's lay statements of continuous symptoms of ankle 
problems after service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion).  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in November 2007.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  If not already completed, exhaust 
all efforts to obtain the Veteran's 
service treatment records for the 
period from December 1980 to December 
1983 from any appropriate Federal 
sources.  

2.  Formulate an official finding as to 
the availability of the service 
treatment records from the Veteran's 
active duty period of service.  The RO 
should establish whether such records 
were, or were not, in the possession of 
the RO at the time of the August 1997 
rating decision.  If it is determined 
that the records no longer exist or 
that further efforts to obtain them 
would be futile, this must be 
documented in the claims file.  

3.  If the active duty service 
treatment records are determined to 
have been lost, misplaced, or otherwise 
unavailable for review, notify the 
Veteran of alternate sources of 
evidence that may be used to 
substantiate his claim. 

Per the VA Adjudication Procedure 
Manual, the non-exhaustive list of 
documents that may be substituted for 
service treatment records in this case 
includes, but is not limited to, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a Veteran may have 
sought treatment, especially soon after 
service discharge, letters written 
during service, photographs taken 
during service, pharmacy prescription 
records, and insurance examinations.   
See M21-1MR, III.iii.2.E.27, supra. 

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed left 
ankle and left knee disorders.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is then requested to 
identify all currently diagnosed left 
ankle and/or left knee disabilities, 
and opine whether any current left 
ankle or left knee disability was 
incurred in or aggravated by active 
military service. 

In this regard, the examiner must 
consider the Veteran's statements 
regarding injuries and symptoms during 
service, as well as the Veteran's 
statements of continuous symptoms since 
service.  Dalton, supra. 

5.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


